NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1
                                                                                     


              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Submitted June 23, 2010*
                                   Decided August 5, 2010

                                            Before

                              JOHN L. COFFEY, Circuit Judge

                              JOEL M. FLAUM, Circuit Judge

                              DANIEL A. MANION, Circuit Judge

No. 09‐3675

CLAY E. RUSSELL,                                     Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Eastern District of Wisconsin.

       v.                                            No. 07‐C‐621

DALE DEVEREAUX, et al.,                              Rudolph T. Randa,
     Defendants‐Appellees.                           Judge.

                                          O R D E R

        Clay E. Russell filed a civil rights complaint pursuant to 42 U.S.C. § 1983, alleging
that two officers of the Milwaukee Police Department, Dale Devereaux and Andrew
Deptula, violated his Fourth Amendment rights when they arrested him in connection with
a burglary and searched his vehicle on June 18, 2006.  Russell was taken to the police station
for questioning and released that same day without being charged.  The parties filed cross‐
motions for summary judgment and the district court granted summary judgment in favor
of the defendant police officers.  The judge determined that the defendants had probable


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(C).
No. 09‐3675                                                                               Page 2

cause to arrest Russell based on the inculpatory statement of a known thief and Russell’s co‐
conspirator, and thus were entitled to qualified immunity from Russell’s suit.  Plaintiff‐
appellant Russell appeals.  We affirm the trial judge’s grant of summary judgment.

       Prior to defendants’ search of Russell’s vehicle on June 18, 2006, defendants had
information that Russell had been involved in a burglary and in the sale of stolen property. 
Specifically, on August 11, 2005, after receiving information regarding Russell’s
involvement in a May 9, 2005 burglary from Darnell Bankhead, a known thief and Russell’s
co‐conspirator, the Milwaukee Police Department created a police department
memorandum entitled Milwaukee Police Department Investigative Alert (Not a Basis For
Arrest)1 which identified Russell as a suspect in the May 2005 burglary.  The officer who
prepared the memo cautioned that, to date, he had not confirmed the information from
Bankhead connecting Russell to the May 2005 burglary.  On August 15, 2005, after receiving
additional information from Bankhead concerning property he and Russell had stolen,
defendants went to the home of Roy Berry, a purchaser of the property Bankhead and
Russell stole.  Berry consented to a search of his home and identified for the police the
property that Bankhead and Russell sold to him.  The police recovered the stolen property
from Berry and Berry related that Bankhead and Russell brought him stolen property
almost every day between April and June of 2005.  Armed with this information, on June 18,
2006, while on patrol, Devereaux and Deptula observed Russell sitting in his car, confronted
him, placed him under arrest at the scene, and searched his vehicle without a warrant.  The
search uncovered drug paraphernalia and power tools matching the description of tools a
confidential informant told them Russell had been attempting to trade for drugs or money.

        Officers Devereaux and Deptula also searched Russell’s vehicle on July 27, 2006,
after an informant told them that Russell had again been attempting to trade stolen property
for drugs.  When the officers approached Russell sleeping in his car, they observed bolt
cutters, which Russell admitted were not his.  According to the officers, Russell consented to
the search of his vehicle and the bold cutters were confiscated.  Russell alleges that the July
27, 2006 search was also illegal but failed to explain why that search was illegal.  Because he
failed to develop any legal argument to support his claim that the July 27, 2006 search of his
vehicle was illegal, that claim is waived.  See Fredricksen v. United Parcel Serv., Co., 581 F.3d
516, 523‐24 (7th Cir. 2009).  Russell’s appeal briefs also make reference to Detective Donald
Laura, but presented no information to support a claim concerning Det. Laura and the


       1
         A Milwaukee Police Department Investigative Alert is a Milwaukee Police
Department memorandum which is filled out by an officer and provides information
concerning a crime and a description of the suspect.  The memo is for internal use within
the police department.
No. 09‐3675                                                                             Page 3

record contains no evidence that Det. Laura was involved in any search of Russell’s vehicle. 
Thus, any claims against Det. Laura concerning the alleged illegal search of Russell’s vehicle
are waived.

        In granting summary judgment in favor of the defendant police officers, the trial
court concluded that it was reasonable for the officers to believe their arrest and search of
Russell’s vehicle on June 18, 2006 was lawful, and thus they were entitled to qualified
immunity.  In reaching this conclusion, the court noted that, under New York v. Belton, 453
U.S. 454, 460 (1981), and Thornton v. United States, 541 U.S. 615, 617 (2004), the defendants’
warrantless search of Russell’s car shortly after he was in custody was constitutional so long
as his arrest was lawful.  The district judge further explained that recently the United States
Supreme Court held in Arizona v. Gant, 129 S. Ct. 1710, 1714 (2009) that once an arrestee is in
custody, a warrantless search of his recently occupied car is permitted “when it is
reasonable to believe that evidence of the offense of arrest might be found” inside the
vehicle.  The judge noted that because “a broad reading” of Belton and Thornton had been
“widely accepted” in 2006, the time defendants searched Russell’s vehicle, the defendants
were legally permitted to search Russell’s vehicle so long as they had probable cause to
arrest him.  See Gant, 129 S. Ct. at 1722 n.11.  The district judge ruled that Bankhead’s
inculpatory statement made to the police and included in the police department memo
provided the officers with probable cause to arrest Russell.  Thus, the trial court concluded
that the defendants’s search of Russell’s vehicle was lawful and they are entitled to qualified
immunity.

        On appeal, Russell argues that the trial court erred when concluding that Bankhead’s
inculpatory statement concerning Russell’s involvement in a burglary given to the police
provided the officers with probable cause to arrest him and thus they should not be granted
qualified immunity.  Specifically, Russell notes that almost one year had passed since
Bankhead leveled his accusations, that over one year had passed since the burglary itself,
and that the police department memorandum, without more, was not supposed to be the
basis of an arrest.  He insists that without additional information from further investigation
or fresh corroboration, no reasonable officer would have thought that Bankhead’s “stale”
charges constituted probable cause for his arrest.

        When reviewing the grant of summary judgment in favor of the defendants‐
appellees, we construe the evidence in the light most favorable to the plaintiff‐appellant,
Russell.  See Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010).  We review de novo the
question of qualified immunity; as the parties have framed it, that question is whether the
officers violated Russell’s “clearly established” right not to be arrested without probable
cause.  See Sandra T.E. v. Grindle, 599 F.3d 583, 587 (7th Cir. 2010). 
No. 09‐3675                                                                              Page 4

        Qualified immunity “protects police officers ‘who act in ways they reasonably
believe to be lawful.’”  Wheeler v. Lawson, 539 F.3d 629, 639 (7th Cir. 2008) (quoting Anderson
v. Creighton, 483 U.S. 635, 638‐39 (1987)).  It also “provides ‘ample room for mistaken
judgment.’”  Id. (quoting Hunter v. Bryant, 502 U.S. 224, 227 (1991)).

        At the time of the incident in question, June 18, 2006, the law was that when a police
officer makes a lawful arrest, “the Fourth Amendment allows the officer to search the
passenger compartment of [a] vehicle as a contemporaneous incident of arrest.”  Thornton,
541 U.S. at 617; see also Belton, 453 U.S. at 460.  The United States Supreme Court recently
limited the scope of Belton to instances “when it is reasonable to believe that evidence of the
offense of arrest might be found in the vehicle.”  Gant, 129 S. Ct. at 1714.  The Supreme
Court further explained in Gant that since Thornton and Belton had been widely accepted,
qualified immunity shields “officers from liability for searches conducted in reasonable
reliance” on the understanding that officers are legally permitted to search a vehicle
subsequent to a lawful arrest.  Id. at 1723 n. 11. 

        To establish that an arrest was unlawful in violation of the Fourth Amendment, a
plaintiff must prove he/she was arrested without probable cause.  See Williams v. Rodriguez,
509 F.3d 392, 398 (7th Cir. 2007).  An officer has probable cause to make an arrest “if at the
time of the arrest, the officers possess knowledge from reasonably trustworthy information
that is sufficient to warrant a prudent person in believing that a suspect has committed, or is
committing, a crime.”  United States v. Brown, 366 F.3d 456, 458 (7th Cir. 2004).  It “does not
require evidence sufficient to support a conviction, nor even evidence demonstrating that it
is more likely than not that the suspect committed a crime.”  Wheeler, 539 F.3d at 634
(quoting United States v. Sawyer, 224 F.3d 675, 679 (7th Cir. 2000)). 

       Based on the record before us, it is clear that a reasonable officer would have
believed that probable cause supported Russell’s arrest in June of 2006.  The police
department memorandum dated August 11, 2005 contained a statement from Russell’s co‐
conspirator, Bankhead, implicating Russell in a May 2005 burglary.  The officers
corroborated Bankhead’s statement regarding Russell’s involvement in the May 2005
burglary through their conversation with Berry and their search of Berry’s home. 
Particularly, Berry confirmed that in mid‐2005 Russell and Bankhead were working as a
team in jointly committing burglary.  Furthermore, the officers’ search of Berry’s home
turned up stolen property; property that Berry stated he had purchased from Bankhead and
Russell.  Finally, a confidential informant told the officers that Russell had been attempting
to trade power tools for drug money.
No. 09‐3675                                                                           Page 5

        Russell argues that the police department memorandum alone could not be the basis
of the arrest.  However, the officer’s further investigation, namely Berry’s statement that
Bankhead and Russell brought him stolen property every day from April to June of 2005
and their search of his home which uncovered stolen property, shows that the police
department memorandum alone was not the basis for the arrest.  Russell also contends that
the probable cause became stale because nearly one year had passed since the defendants’
investigation.  But probable cause to make an arrest grows “stale only if it emerges that it
was based on since discredited information.”  United States v. Bizier, 111 F.3d 214, 219 (1st
Cir. 1997).  There is no evidence in the record and Russell failed to produced any evidence
that discredits the information the officers received during their investigation.  Thus, we
hold that the officers had probable cause to arrest Russell at the time of his apprehension
and the district court appropriately granted defendants’ motion for summary judgment.

                                                                                 AFFIRMED.